Citation Nr: 1645894	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-30 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to an initial rating for left hip arthritis greater than 10 percent.

4.  Entitlement to an initial rating for degenerative disc disease, lumbar spine with radiculopathy, greater than 10 percent prior to January 27, 2014, and greater than 20 percent thereafter.

5.  Entitlement to an initial compensable rating for left lower extremity radiculopathy prior to February 29, 2016, and in excess of 10 percent thereafter.  

6.  Entitlement to an initial compensable rating for right lower extremity radiculopathy prior to January 27, 2014, and in excess of 10 percent thereafter.  

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to May 24, 2010.


REPRESENTATION

Veteran represented by:	Daniel Curry, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In March 2009, the RO denied the Veteran's claim seeking entitlement to service connection for hypertension.  In April 2011, the Veteran's claim for entitlement to service connection for pes planus was denied, as well as a claim seeking entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.  The RO granted service connection for left hip arthritis with an evaluation of 10 percent effective May 24, 2010.  In November 2011, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent disability rating effective August 6, 2009.  In a February 2014 rating decision, the Veteran's lumbar spine disability was increased to 20 percent effective January 27, 2014.

The Board denied entitlement to increased ratings for the left hip and lumbar spine, as well as entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 in a November 2014 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2015 Order, the Court vacated and remanded the November 2014 Board decision, pursuant to the request of representatives of VA and the Veteran detailed in a June 2015 Joint Motion for Remand.  The matter again is before the Board.

The Board notes that the November 2014 Board decision also remanded the issues of entitlement to a TDIU and entitlement to service connection for pes planus.  Review of the electronic claims file indicates that the requested development on the issue of service connection for pes planus has been completed, and the issue has been recertified to the Board.  

In November 2015, the Board remanded the Veteran's increased rating claims for the left hip and back in order to attempt to schedule the Veteran for a VA examination during a period of flare-up of his respective disabilities.  The Board also remanded the Veteran's 1151 claim in order to obtain a VA examiner's opinion on whether the Veteran's May 2007 stroke was caused or aggravated by VA hospital care, medical or surgical treatment.

In a March 2015 rating decision, the Appeals Management Center (AMC) implemented the Board's November 2014 grant of service connection for right lower extremity radiculopathy and assigned a 10 percent rating, effective January 27, 2014, the date of a VA examination.  In a June 2016 rating decision, the RO granted service connection and assigned a separate rating for left lower extremity radiculopathy, effective February 29, 2016, the date of a VA examination.  In both instances, the radiculopathy was due to his service-connected back disability.  The Veteran did not file any document with VA expressing disagreement with the March 2015 or June 2016 decisions regarding the radiculopathy evaluations.  However, the lower extremity radiculopathies are manifestations of the Veteran's service-connected back disability.  When the Veteran disagreed with the amount of compensation awarded for back, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Note (1) (2015).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  In fact, the Board specifically did so in the November 2014 decision.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his back disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for lower extremity radiculopathy in the March 2015 and June 2016 decisions could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the back.  Thus, the issues before the Board are as shown on the title page. 

TDIU was granted in a February 2016 rating decision effective May 24, 2010.  The Veteran contends that TDIU is warranted because of his service-connected back disability.  Thus, the claim for TDIU is an element of the claim for increased rating for the back.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As that claim has been pending since prior to May 2010, the claim for TDIU must encompass that time period also.  Thus, the claim for TDIU is as noted on the title page.  

The issues of entitlement to increased ratings for the left hip, lumbar spine, lower extremity radiculopathies, TDIU, entitlement to compensation under 38 U.S.C.A. § 1151 and service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Pre-existing asymptomatic pes planus was noted on the Veteran's examination upon induction into service.  

2.  The pre-existing pes planus did not undergo an increase in service.  

3.  The preponderance of the evidence is against a finding that the Veteran has pes planus that is caused or aggravated by a service-connected disability.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Where a disorder is noted on service entrance, a veteran is not presumed sound and 38 U.S.C.A. § 1153 applies.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153.  In such cases, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116 (2003); see also 38 C.F.R. § 3.306 (b).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, section 1153 requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, and evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002). 

The Veteran is seeking service connection for pes planus which he claims is due to his service-connected hip disability.  In his May 2010 notice of disagreement, he indicated that he did not have flat feet until he began having problems with his hip.  

The Board notes, however, that an April 1988 Report of Medical Examination for enlistment noted the Veteran had asymptomatic pes planus.  A review of the remainder of the Veteran's service treatment records did not show any complaints, treatment or diagnoses related to his complaints of flat feet.  The report of a July 1990 Medical Board examination noted normal clinical evaluation of the feet.  On the accompanying Report of Medical History, the Veteran answered "no" as to whether he had "foot trouble."  
While asymptomatic pes planus was noted on enlistment, there was no diagnosis, findings or complaint related to flat feet at separation.  The threshold inquiry for establishing service connection for a pre-existing disorder is whether the evidence establishes that there was an increase in the pre-existing pes planus in service.  The lack of any reference to pes planus on separation examination leads to the Board to conclude that no increase in service has been shown.  Service connection is not warranted on the basis of aggravation

In a June 2010 Statement in Support of Claim (VA Form 21-4138), the Veteran stated he wished to file a claim for flat feet as secondary to his service-connected hip condition.  The Veteran maintained that his foot problems were caused by his right leg being two centimeters longer than his left leg, which forces him to put all his weight on one foot at a time while standing.  Thus, the Board will consider whether service connection is warranted on a secondary basis.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. §  3.310.  Secondary service connection is also permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995). 

In December 2009, a VA examiner noted that the Veteran "has pes planus bilaterally, which is worse on the right, that is most likely related to his hip condition."  The examination report, which was conducted to evaluate the Veteran's right hip, noted that no x-rays were taken.

In March 2011, the Veteran was afforded a VA feet examination where he stated that toward the end of 2008, he began increasing his activity, standing and walking all day at his job.  He began to notice a slight pain on the bottom of his feet, mainly in the instep.  He denied going bare foot or wearing flip-flops.  He does not wear shoe inserts.  Upon examination of his feet, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  X-rays taken of both feet showed no evidence of bone trauma destruction.  The joint spaces were preserved.  Articular margins were well maintained, and soft tissues were unremarkable.  The VA examiner concluded there was no evidence for pes planus bilaterally or in either foot.

Pursuant to the November 2014 Board remand, the Veteran underwent a second VA examination in February 2016 in which the examiner was asked to consider the December 2009 VA examiner's diagnosis of pes planus.  The examination report notes that approximately one to two times per week, the Veteran has aching of either foot following activity, and he was less able to walk.  However, the VA examiner stated that there was no functional loss for either lower extremity attributable to the Veteran's claimed condition.  A physical examination did not show loss of height of the longitudinal arch.  Following a review of the Veteran's VA claims file and VA treatment records, the examiner concluded the Veteran did not have pes planus.  The examiner noted that examinations in April 1988 and December 2009 showed pes planus, but pointed out that subsequent examinations did not show the condition.  Those examinations included radiographs from March 2011 (which showed a normal bone structure of both feet) and June 2014 (which showed osteoarthritis of the left ankle with an otherwise normal left foot).  Further, on current physical examination, there was no loss of height of the longitudinal arch.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328  (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The record includes diagnoses of pes planus during the course of the appeal, but the most recent VA examination included that examiner's opinion that the Veteran does not have pes planus.  That examiner referred to x-ray studies of physical examinations which did not show pes planus, subsequent to the VA examinations that included the diagnoses.  The treatment records and examinations are silent for any diagnosis of a foot disability or a pathology underlying the Veteran's complaints of foot pain.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To the extent that the Veteran may be competent to report on his own observations regarding his feet (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), the Board finds those assertions outweighed by the detailed opinion provided by the February 2016 VA examiner who discussed the complete record.  The Board affords more weight to the February 2016 opinion because that examiner included a rationale for the opinion, referenced specific medical evidence and considered the prior diagnosis of record.  The December 2009 VA examination did not include any x-ray studies of the feet.  Because the evidence shows that the Veteran has not had pes planus during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary. See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).

As there is no current diagnosis of pes planus, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pes planus is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

Left hip and lumbar spine

In November 2015, the Board remanded the Veteran's increased rating claims for left hip arthritis and degenerative disc disease of the lumbar spine in order to attempt to schedule the Veteran for a VA examination during a period of flare-up of his respective disabilities.  In its instructions, the Board stated that if an examination could not be scheduled during a period of flare-up, the file should be annotated.

In February 2016, the Veteran was scheduled for VA examinations for his lumbar spine and left hip disabilities.  Both examination reports note that the Veteran was not reporting flare-ups of his respective disabilities, and no mention is made in the record about any attempts to schedule his examination during a period of flare-ups.  Further, neither examination report provides any findings concerning the functional impairment of either the Veteran's left hip or lumbar spine disabilities during periods of flare-ups.  As such, there has not been substantial compliance with the remand directives and another remand is required to schedule the Veteran for VA examinations that adequately address flare-ups of his respective disabilities.  Stegall v. West, 11 Vet. App. 268 (1998).

1151 claim

In November 2015, the Board remanded the Veteran's claim seeking compensation under section 1151 pursuant to the June 2015 Joint Motion for Remand, which expressed multiple concerns regarding the March 2011 VA examination report and opinion.  The Joint Motion criticized the examiner for concluding that the Veteran had ceased Coumadin (warfarin) treatment seven months prior to his May 2007 stroke, without reconciling the potentially contradictory evidence as to whether the Veteran actually had had been prescribed Coumadin (warfarin) and, if so, when he had stopped taking the medication.

The Joint Motion also found problematic the March 2011 examiner's statement that, "A prudent practitioner would never administer warfarin to an African-American patient with this high a blood pressure due to the increased risk of hemorrhagic stroke in this population."  The Board said in its November 2015 remand that the foregoing statement raised the possibility that the prescription of Coumadin (warfarin) by VA may have played some role in the Veteran's stroke and appears at odds with the examiner's otherwise unsupported conclusion that it was less likely than not that the Veteran's stroke was caused by a rebound effect of the prior prophylactic postoperative treatment with warfarin. 

Finally, the June 2015 Joint Motion for Remand asserted that the Board failed to properly consider favorable evidence of record, specifically noting a May 2010 VA treatment record indicating that the Veteran's "stroke seems to be secondary to rebound hypercoagulability or secondary to stopping Coumadin or to hypertension."  The Board remanded the issue to obtain an adequate VA examiner's opinion.  

In February 2016, a VA examiner concluded that the Veteran's stroke in 2007 was less likely than not (less than 50/50 probability) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance in fault on the part of VA.  However, the VA examiner's opinion appears to add more confusion rather than clarification as to whether the Veteran's prescription of Coumadin by VA medical care providers in the course of his treatment following right hip replacement surgery may have amounted to negligent care.  

In his rationale, the VA examiner stated that the Veteran was at a very low to low risk for venous thromboembolic disease because there was no evidence of a prior stroke at the time, and the Veteran had not had major prolonged surgery, pelvic fracture, malignancy, and he was not confined to bed for greater than 72 hours.  Following his hip replacement, the Veteran was receiving Coumadin, and the plan was to discontinue Coumadin treatment after approximately six weeks of treatment.  Based on the Veteran's risk score for venous thromboembolic disease, six weeks of anticoagulation with Coumadin or even no anticoagulation would have been appropriate.  The VA examiner stated that prophylactic anticoagulation was only indicated for patients with moderate or greater risk of post-operative venous thromboembolic disease.  Regardless of whether a neurology note dated in March 2010 mentioned six months of anticoagulation after surgery, at the time the patient had not yet had a stroke.  Based on that, he was at low risk for thromboembolism, and treatment with Coumadin for more than six weeks was not necessarily indicated.  Similarly, the statement that "stroke seems to be secondary to rebound hypercoagulability or secondary to stopping Coumadin or to hypertension" does not indicate that a longer duration of postoperative anticoagulation was indicated. 

The February 2016 VA examiner's opinion fails to provide any direct, relevant discussion as to whether the course of Coumadin treatment provided to the Veteran following his hip surgery amounted to negligent care that resulted in his subsequent stroke, especially in light of medical evidence in the record indicating that patients such as the Veteran should not have been prescribed such medication.  Further, the February 2016 VA examiner's rationale suggests that the Veteran should not have been prescribed such medication given his low risk for venous thromboembolic disease.  Finally, the VA examiner failed to provide any discussion of whether the Veteran's stroke was an event that was reasonably foreseeable in the course of his treatment following left hip surgery.  In light of these deficiencies, the Veteran's claims file should be returned to the VA examiner that performed the February 2016 VA compensation examination concerning this § 1151 claim to obtain a more responsive addendum opinion.

Hypertension

The Veteran seeks service connection for hypertension.  He maintains that his currently diagnosed hypertension is directly related to the blood pressure problems he experienced while in the military.  See April 2009 Notice of Disagreement.  

In his July 1990 Report of Medical History, the Veteran endorsed a history of high or low blood pressure.  The examiner wrote that the Veteran had "questionable high blood pressure on 2 occasions."  However, there was no hypertension or other medical condition related to high blood pressure noted on the Veteran's July 1990 medical examination.

In December 2008, the Veteran underwent a VA examination which noted the Veteran's hypertension diagnosis.  The examiner stated the Veteran started treatment for hypertension approximately 15 years ago, and the condition was found during a doctor's appointment.  The examiner noted the Veteran smoked one-half pack per day and drank alcohol one to two times per month.  The examiner further stated that the Veteran's blood pressure was essential or hypertension, and his risk factors for hypertension included being African American and a smoker.  However, no opinion was given on whether the Veteran's hypertension was related to his active duty military service.

In a March 2009 addendum, the VA examiner concluded that the Veteran's hypertension was not caused by or a result of military service, nor was it a result of or aggravated by military service.  In support of this conclusion, the examiner noted that the Veteran was diagnosed with hypertension after leaving the military.  Further, he had a history of smoking which was most likely - as well as aging - a cause of his hypertension.  

The March 2009 VA examiner's opinion is inadequate because the examiner based her opinion on the date of the Veteran's formal diagnosis of hypertension without addressing service treatment records indicating the Veteran may have had manifestations of the condition while still in service.  Further, the VA examiner did not address the Veteran's lay statements attesting to having problems with high blood pressure while still in service.  As such, a new VA examination with opinion is needed before the Board can adjudicate the Veteran's claim.  

Finally, the Board notes that the most recent VA treatment records in the Veteran's claims file are dated in January 2013.  Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The claims for a higher evaluation for the lumbar spine disability and related neurological disabilities are inextricably intertwined with the claim of entitlement to a TDIU prior to May 2010.  See Harris v. Derwinski, 1 Vet.App. 180 (1992).  As further development is being ordered, those issues must be remanded pending completion of the development ordered. 

In assigning the effective date of May 2010 for TDIU, the RO noted that the Veteran's service-connected disabilities did not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16 (a) for the period prior to that date.  Even if the Veteran does not meet the percentage requirements, it is VA's policy is to grant TDIU in all cases in which service connected disabilities precluded employability. 38 C.F.R. § 4.16 (b).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16 (b). Id.  The Veteran reported that he last worked in June 2009 and he has been considered disabled for Social Security purposes (primarily because of his back disability) from July 1, 2009.  Thus, after the development considered within, if the Veteran does not meet the schedular criteria for TDIU prior to May 24, 2010, his claim should be referred for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since January 2013 and associate those documents with the Veteran's claims file.  If no medical records are available, this fact should be noted in the claims file.

2.  Then schedule the Veteran for an appropriate VA examinations to determine the current severity of his left hip arthritis and degenerative disc disease of the lumbar spine.  Copies of all pertinent records should be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted. 

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, or why such testing is not necessary.

The examiner should specifically identify all orthopedic and neurological manifestations of the lumbar spine disability.  

The examiner should address the approximate range-of-motion loss in degrees that might be anticipated due to flare-ups in pain in the left hip and lumbar spine, as described by the Veteran at his various examinations and in various statements in support of claim.  In other words, the examiner should determine whether the Veteran experienced additional functional loss in excess of that reported in the VA examination reports, and, if so, state any additional limitation of motion experienced during the appeal period in terms of degrees, if possible.  If possible, the examination should be scheduled during a period of flare-up when the Veteran claims his left hip and low back symptoms are more severe.

If such approximation of additional range-of-motion loss is not possible or it is not feasible to provide an opinion as to the severity of the Veteran's disability during flare-ups, the examiner must provide a reason for that inability or any speculation in as much detail as possible.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After receipt of any additional records, return the claims file to the VA examiner who provided the February 2016 VA opinion to obtain an addendum regarding the Veteran's § 1151 claim.  If for whatever reason that examiner is unavailable, arrange for the claims file to be reviewed by another appropriate examiner.  The claims file, including a complete copy of this remand and those prior, must be provided for the examiner's review of the relevant history, including especially of the treatment in question, and the examiner must indicate he/she did in fact review the file.

The examiner must specifically address whether the Veteran's May 2007 stroke was attributable to right hip surgery performed at a VA facility on August 4, 2006 and the follow-up care also provided by VA, including the medication management of Coumadin in the weeks following the Veteran's surgery.  To this end, the examiner should provide a discussion of the complications that developed as a result of the Veteran's surgery, explain why the complications were foreseeable (or unforeseeable), and discuss the subsequent treatment and why it was deemed appropriate.

With respect to the May 2007 stroke suffered by the Veteran and any residuals, the examiner should indicate whether the disability or increase in disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment or owing to an event that was not reasonably foreseeable.

Also relevant is whether the Veteran provided his informed consent to the procedures.

It is most essential the examiner provide explanatory rationale for the opinion, with specific reference to the evidence of record where appropriate, including VA treatment records such as the May 2010 record in which the provider indicated (but did not explain) that the "stroke seems to be secondary to rebound hypercoagulability or secondary to stopping Coumadin or to hypertension."

If the examiner is unable to provide any further comment, that is, without resorting to mere speculation, then he or she must explain why a more definitive response is not possible or feasible.  If an opinion cannot be provided because it would require speculation, the examiner should so state and explain why this is so.  In addition, the examiner should state whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge, there are multiple possible etiologies, with none more prevalent than another, or whatever may be the case.

4.  Then schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his hypertension.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following question:
 
Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension had its onset in service or is etiologically related to his active duty military service?  

The examiner is asked to address the Veteran's lay statements of having problems with high blood pressure since active duty service, as well as a July 1990 Report of Medical Examination which noted that the Veteran had "questionable high blood pressure on 2 occasions" while in service.  The Veteran should also refer to any other relevant service treatment records or medical evidence in addressing this question.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Following any other development deemed necessary, re-adjudicate the Veteran's claims, to include entitlement to TDIU prior to May 24, 2010 (with consideration of referral for extraschedular consideration) and entitlement to increased ratings for the bilateral lower extremity radiculopathies for the entire appeal period.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


